FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSCAR ADAY GOMEZ,                                No. 14-72557

               Petitioner,                       Agency No. A095-720-878

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Oscar Aday Gomez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying voluntary departure. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part

and deny in part the petition for review.

      To the extent Gomez contends that the agency abused its discretion in

denying his application for voluntary departure, we lack jurisdiction to review that

discretionary determination. See 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i);

Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir. 2010).

      We lack jurisdiction to review Gomez’ unexhausted contentions that the IJ

exhibited bias against him and prevented him from submitting evidence. See

Velasco-Cervantes v. Holder, 593 F.3d 975, 978 n.3 (9th Cir. 2010), overruled on

other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc) (citation to legal authority, without presenting a corresponding argument in

either the BIA brief or notice of appeal, is “completely insufficient to put the BIA

on notice of the argument”). Accordingly, Gomez’ contention that the BIA

ignored his claim of IJ bias is without merit, where he failed to raise that

contention before the BIA.

      To the extent Gomez contends the BIA erred or violated due process by

failing to consider his general due process claim, that contention is without merit.

Because the claim Gomez presented to the BIA was simply that the IJ violated due

process by abusing her discretion in denying his application for voluntary


                                            2                                  14-72557
departure, the BIA’s determination that the IJ did not abuse her discretion in

denying voluntary departure was dispositive and sufficiently addressed Gomez’

claim.

         Gomez’ general contention that the BIA did not provide sufficient reasoning

and detail in dismissing his appeal is not supported by the record. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is merely that [the

BIA] consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” (citation and quotation marks omitted)).

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                     14-72557